Citation Nr: 0316379
Decision Date: 07/17/03	Archive Date: 10/02/03

DOCKET NO. 97-09 940               DATE JUL 17, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a low back disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to January
1946,April 1946 to January 1948, and from October 1951 to October
1957.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of a March 1996 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the issue currently before the
Board, service connection for a respiratory disorder was also in
appellate status. Service ,connection for this disorder was granted
by the RO in a June 2003 rating decision. Accordingly, this issue
is no longer before the Board for appellate consideration.

REMAND

It is the veteran's contention that his current back problems are
related to an injury which occurred aboard the U.S.S. Talladega. He
states that he was being transported to the Philippines when the
vessel struck a mine. He was knocked unconscious and injured his
back. He was treated at sickbay. In his original application for
benefits he indicated that this incident occurred in 1945. During
his hearing in August 1999 before the undersigned he stated that
this incident occurred in April or May 1946. In conjunction with a
Board remand, the RO requested pertinent copies of the deck logs of
the U.S.S. Talladega between 1945 and 1947. In April 2000, the
National Archives responded that they were in possession of the
deck logs. However, they could not verify the accident without
narrowing down the time period in which to conduct the search.

In October 2001 the veteran furnished the names of three physicians
from whom information could be obtained. In an October 2002 letter
he requested copies of service medical records. It is unclear
whether he received those copies.

- 2 -

In view of these facts the Board finds that additional development
is warranted. Accordingly the case is Remanded for the following:

1. The RO should request that the veteran again indicate the month
and year of the mine explosion while aboard the U.S.S. Talladega.
He should be furnished the appropriate release of information forms
in order to obtain the records from Drs. Burnett, Doggett, and
Norwell as they relate to treatment for his back disorder which he
has not previously submitted. He should be asked if he desires
copies of any records in his claims folder, to include his service
medical records.

2. Thereafter the RO should request the National Archives to
conduct a search of the deck logs of the U.S.S. Talladega for the
mine explosion in April or May 1946 or any other date furnished by
the veteran.

3. Thereafter, the RO should readjudicate the issue in appellate
status. If the benefit sought is not granted the RO should furnish
the veteran and his representative supplemental statement of the
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for further
appellate consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 3 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



